UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 333-194748 Commission file number HotApp International Inc. (Exact name of registrant as specified in its charter) Delaware 45-4742558 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4800 Montgomery Lane, Suite 210 Bethesda MD (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo (Does not currently apply to the Registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large accelerated filteroAccelerated filter o Non-accelerated filtero(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Common Outstanding April 13, 2016 Common Stock, $0.001 par value per share 5,909,687 shares SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements that involve a number of risks and uncertainties. Although our forward-looking statements reflect the good faith judgment of our management, these statements can be based only on facts and factors of which we are currently aware. Consequently, forward-looking statements are inherently subject to risks and uncertainties. Actual results and outcomes may differ materially from results and outcomes discussed in the forward-looking statements. Forward-looking statements can be identified by the use of forward-looking words such as “may,” “will,” “should,” “anticipate,” “believe,” “expect,” “plan,” “future,” “intend,” “could,” “estimate,” “predict,” “hope,” “potential,” “continue,” or the negative of these terms or other similar expressions. These statements include, but are not limited to, statements under the captions “Risk Factors,” “Management’s Discussion and Analysis or Plan of Operation” and “Description of Business,” as well as other sections in this report. Such forward-looking statements are based on our management’s current plans and expectations and are subject to risks, uncertainties and changes in plans that may cause actual results to differ materially from those anticipated in the forward-looking statements. You should be aware that, as a result of any of these factors materializing, the trading price of our common stock may decline. These factors include, but are not limited to, the following: ● the availability and adequacy of capital to support and grow our business; ● economic, competitive, business and other conditions in our local and regional markets; ● actions taken or not taken by others, including competitors, as well as legislative, regulatory, judicial and other governmental authorities; ● competition in our industry; ● changes in our business and growth strategy, capital improvements or development plans; ● the availability of additional capital to support development; and ● other factors discussed elsewhere in this annual report. The cautionary statements made in this annual report are intended to be applicable to all related forward-looking statements wherever they may appear in this report. We urge you not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We undertake no obligation to publicly update any forward looking-statements, whether as a result of new information, future events or otherwise. 2 TABLE OF CONTENTS Item 1. Business. 4 Item 1A. Risk Factors. 8 Item 1B. Unresolved Staff Comments. 20 Item 2. Properties 20 Item 3. Legal Proceedings. 20 Item 4. Mine Safety Disclosure. 20 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 21 Item 6. Selected Financial Data. 21 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 25 Item 8. Financial Statements. 26 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 39 Item 9A. Controls and Procedures. 39 Item 9B. Other Information. 39 Item 10. Directors, Executive Officers and Corporate Governance. 39 Item 11. Executive Compensation. 42 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 42 Item 13. Certain Relationships and Related Transactions, and Director Independence. 43 Item 14. Principal Accounting Fees and Services. 44 Item 15. Exhibits, Financial Statement Schedules. 44 SIGNATURES 45 3 PART I Item 1.Business. Business Description Hotapp International Inc, formerly Fragmented Industry Exchange Inc, (the “Company” or “Group”) was incorporated in the State of Delaware on March 7, 2012 and established a fiscal year end of December 31. The Company’s initial business plan was to be a financial acquisition intermediary which would serve buyers and sellers for companies that are in highly fragmented industries. The Company determined it was in the best interest of the shareholders to expand its business plan. On October 15, 2014, through a sale and purchase agreement (the “Purchase Agreement”) the Company acquired all the issued and outstanding stock of HotApps International Pte Ltd (the “HIP”) from Singapore eDevelopment Limited (“SeD”). HIP owned certain intellectual property relating to instant messaging for portable devices (the “HotApp”). HotApp is a cross-platform mobile application that incorporates instant messaging and ecommerce. It provides a messaging and calling services for HotApp users (text, photo, audio). HotApp can be used on any mobile platform (i.e. IOS Online or Android). Pursuant to the Purchase Agreement, the Company issued SED 1,000,000 shares of common stock and 13,800,000 shares of newly created convertible preferred stock. See Note 8 for further description. As of December 31, 2015, details of the Company’s subsidiaries are as follows: Subsidiaries Date of Incorporation Place of Incorporation Percentage of Ownership 1st Tier Subsidiary: HotApps International Pte Ltd (“HIP”) May 23, 2014 Republic of Singapore 100% by Company 2nd Tier Subsidiaries: HotApps Call Pte Ltd September 15, 2014 Republic of Singapore 100% owned by HIP HotApps Information Technology Co Ltd November 10, 2014 People’s Republic of China 100% owned by HIP HotApp International Limited* July 8, 2014 Hong Kong (Special Administrative Region) 100% owned by HIP * On March 25, 2015, HotApps International Pte Ltd acquired 100% of issued share capital in HotApp International Limited. Since the acquisition of HotApp through the end of the current fiscal year, the Group has relied significantly on funding received from SeD in the form of loans which were later converted to common stock.However, in January 2016, SeD advised the Group that its ongoing financial commitment to the Group would be limited going forward. As a result, since January, we have streamlined and restructured our operations by significantly reducing our development and marketing personnel as well as marketing activities. Presently, only critical and essential development and maintenance works are carried out with a minimal staff. As of the date of this Report, our staff has been reduced 30 persons to a present count of 10. Currently, we are seeking outside sources of capital to fund the ongoing development and deployment of our software. Our Business Our software application (“HotApp”) is a community communications ecosystem (the “Platform”), connecting users who wish to seek out both local and global communities (“Users” or “Communities”) and equipping them with necessary tools to communicate effectively across borders.HotApp will monetize the relationship between advertisers, Online-2-Offline (“O2O”) operators and eservice providers (collectively, “Enterprises”) and the HotApp Communities, and in the process mediate something of value to both parties.By targeting communities beyond demographics (ie. topical interest, common activities) Enterprises will be able to create targeted marketing campaigns with the expectation of higher conversion rates.The respective features of HotApp like HotNearby and HotRoom enable peer to peer buying decision influence more effectively compared to generic social media.HotApp business partners actually have reason to believe they can market their product or service as a solution to the customer. Our mission is to empower communities to engage and communicate effectively; “Not just forming connections, but forming communities.” With our platform users can discover and build their own communities and create valuable content.Our platform tools empower these communities to share their thoughts and words across multiple channels.As these communities grow, they provide the critical mass that attracts enterprises. Enterprises in turn enhance user experience with premium contents, all of which are facilitated by the transactions of every stakeholder via e-commerce. 4 Trends in the Market and Our Opportunity Mobile phone messaging apps will be used by more than 1.4 billion consumers in 2015, up 31.6% on the previous year according to eMarketer’s forecast for these services. Worldwide, that means 75% of smartphone users will use an over-the-top (OTT) mobile messaging app at least once a month in 2015. The growth in popularity of messaging apps is projected to continue, and eMarketer predicts that by 2018, the number of chat app users worldwide will reach 2 billion and represent 80% of smartphone users. While mergers and acquisitions are active in the Mobile messaging space, such as Facebook acquired WhatsApp, Tencent invested in Kik, Viber acquired by Rakuten, other popular messaging applications such as Telegram and Snapchat with unique value proposition are gaining market share significantly. In addition, enterprise messaging applications such as Slack, Facebook At Work and DingTalk (of Alibaba Group) in China – started to gain a lot of market attention with rapid deployment from both large enterprise and Small Medium Enterprises (SME). The fields of enterprise mobility is expected to be significantly more sophisticated than consumer facing platforms, as there is likely more scrutiny over security, different levels of accessibility, communication channels, Office Automation and Customer Relationship Management capabilities, and access to enterprises’ back-end servers. Lastly, we have seen some providers, such as Facebook Messenger, (Tencent’s) WeChat Public Accounts and Line successfully monetizing their enterprise customers by providing targeted advertising and commercial functions to their vast range of customers. We expect this space to continue growing as there is currently no unified model across various platforms, as user experience standards and methods of content distribution vary widely. We feel there is an opportunity between traditional consumer facing providers such as Facebook and WeChat, who already have an established architecture for their enterprise platforms, and enterprise customers who continue to look for alternative ways to service their clients. Based upon the above trends, we believe significant opportunities existfor: ● Enterprise deploying messaging platform to effective engage different stakeholders ● Continuing growth in demand for OTT Services encapsulated within a single mobile app with a clear intent and objectives fulfilling the communication need for specific communities and industries. ● Enterprises to increase usage of OTT Services, such as adoption of Enterprise messaging Apps alongside with using of Email,video and audio conferencing, collaboration through cloud services, as a new medium for different stakeholder engagement including customers, to promote and market their products and services.HotApp’s approach in white labelling for the enterprises will augment and fill this demand in the market. ● O2O operations has been identified as an integral aspect of HotApp’s e-commerce and monetization plans. As such HotApp will continue to develop and explore partnerships to exploit such O2O operations. Our Plan of Operations and Growth Strategy We believe that we have significant opportunities to further enhance the value we deliver to our Users.We intend to pursue the following growth strategy: ● Position HotApp as an open platform to be ready for integration with third party technology partnerships such as Payment Services, Loyalty Programs, eCommerce; ● Identify Strategic Partnership Opportunities globally through “Powered by HotApp” initiatives, enabling Offline businesses to go On Line (O2O) with HotApp technology support ● Establish community and business partnerships (collectively, “HotApp Partnerships”) to expand our user base and engagement. As of the date of this report, we have taken the following steps to implement our business plan: ● Revamp HotApp into modular Software Development Kit (SDK) to open up HotApp architecture for 3rd party technology partner integration ● In progress to develop HotApp Enterprise and secure messaging function 5 Achieved and Target Milestones: As of the date of this report, we have achieved the following milestones: ● Completed HotPost Function – a social media function inside HotApp ● Completed App to App calling function, thus eliminating the cost of providing App to land line telephone functionality. ● Restructured R&D organization with lower cost of development in China and set up a consultative integration team in Hong Kong, ready for HotApp Enterprise deployment. Over the next twelve months we plan to; ● Enhance HotApp Platform to serve Enterprises ● Develop HotZap Secure messaging function ● Identify technology and commercialization strategic alliance Our Business Model and User Monetization Plan We plan to generate revenue through the following; ● Licensing of HotApp Enterprise to organizations. ● Providing customization and services for enterprises. ● Providing white label solutions. Our User Acquisition, Retention and Engagement Approach Our marketing strategy begins with 3 key principles in mind: “attraction; retention; acquisition.” It couples with our contextually-cultural localization plan targeting our 3 unique segments (ie users, communities and enterprise) which forms our overarching marketing strategy for HotApp. This breaks our market penetration exercise into 3 phases. When HotApp first enters the market, we will focus on attracting our key segment, and after the initial attraction, we retain these users within our ecosystem, and finally in the final phase convert these users as our own ambassadors as they share their success with HotApp, continuously supporting and growing our user base. Our marketing objectives for each segment will always be contextually driven to be relevant, tailored to fit local culture, and marketed as part of the local community. We recognize that each target segment and the participants within have their unique differences and requirements.We will develop and market each core module differently, focusing on each user-base segment’s heterogeneous desires. This will break local bias against a foreign based mobile application, and win local trailblazers and influencers alike, who will generate new and relevant content that will in-turn pull in new users who want to discover and contribute towards our society of communities. We intend to build up a high value industry focus communities and enterprises show cases with limited “consultants” covering specific markets including Healthcare, Hospitality, and Small Media Enterprises in Asia Region. Our Competition and Industries We Operate In We operate in OTT Service markets and deliver our services via mobile telecommunication devices.The market is ever expanding both in term services being provided and demand from users for these services.It is a highly competitive market segment with ever increasing number of new entrants and several dominant incumbents, such as Facebook, WeChat, Line and others.Some of these players have significant comparative and absolute advantages over us as a new market entrant.We face significant competitions from companies that: ● offer more services from their established customer base ● offer full-featured products that replicate the range of communications and related capabilities we provide. ● develop branded applications for specific communities and enterprises, that provide social, collaboration or other communications functionality; ● provide traditional, online, and mobile media for marketers to reach their audiences and/or develop tools and systems for managing and optimizing advertising campaigns. 6 Our Challenges Our ability to execute our growth strategies is subject to risks and uncertainties, including those relating to our ability to: ● Raise additional funding for the continuous development of our technology and project and to pursue our business strategy; ● Maintain the trusted status of our ecosystem; ● Grow and maintain our high value user base, enhance User engagement and create value services for communities and enterprises; ● Market and profit from our service offerings, monetize our user base and achieve profitability; ● Adapt to the dynamic social networking market despite our short operating history; ● Maintain brand awareness and loyalty, prevent misuse of our Platform and maintain our brand image and reputation ● Compete effectively for users acquisition and user engagement ● Keep up with technological developments and evolving user expectations; ● Effectively manage our growth and control our costs and expenses; ● Address privacy concerns relating to our services and the use of user information; ● Identify a management team with owner mentality and proven track record; and ● Changing consumer habit for those using competitive platform Please see “Risk Factors” and other information included in this report for a detailed discussion on the above and other challenges and risks. Our Key Competitive Strengths We believe building the following will provide us with some key competitive strengthens: ● Understanding local market needs - o Establish brand presence for local enterprises and communities based on established HotApp Platform. ● Ready to deploy Platform - o Our “Powered by HotApp” initiative create unique value proposition for HotApp clients and community by integrating best-of-breed technology and defining clear business/ commercialization model for go-to-market. ● Focus in Community Building - o Our local marketing team and consultants are built to work hand-in-hand with community operators to localize the HotApp for the local community. ● HotApp ecosystem - o To work closely with technology developers to further enhance the HotApp ecosystem to better fit local needs. Our Key Business Performance Metrics In an effort to manage the business, the Company will employ a robust system of financial reporting that delivers key performance metrics, including, but not limited to: ● Registered users are defined as users that have signed up and installed the mobile application; ● Monthly active users are defined as users who have logged in and use the application at least once in a monthly period; ● Powered by HotApp’s clients and organization and users within their organization, if any: ● White label and customization solutions Revenue, if any: ● eCommerce revenue sharing, if any 7 Our Technology Based on our core HotApp’s infrastructure engine, we are building up additional functions on top of this stable and scalable infrastructure. The system architecture is designed in modular form so that we continue to add new applications modules while we are growing our customer base. In addition, we shall also be able to incorporate third party application module effectively to continue building localized HotApp services. Our key aspects or strengths of our technology include: ● Scalable infrastructure; ● Modular design to add on and modify individual Hot App offering; ● Quick adaptation to third party services, such as payment and loyalty program ● Dedicated to continuous improvement of user experience in local context. Regulatory Matters We are subject to the laws and regulations of those jurisdictions in which we plan to conduct our services, including the Peoples’ Republic of China (“PRC”) which are generally applicable to business operations, such as business licensing requirements, income taxes and payroll taxes.In general, the development and operation of our business is not subject to special regulatory and/or supervisory requirements.Please see “Risk Factors” and other information included in this report for further discussion on the above matters. Foreign Exchange Regulation The principal regulations governing foreign currency exchange in the PRC are the Foreign Exchange Administration Regulations. Under the PRC foreign exchange regulations, payments of current account items, such as profit distributions and trade and service-related foreign exchange transactions, may be made in foreign currencies without prior approval from SAFE by complying with certain procedural requirements. By contrast, approval from or registration with appropriate government authorities is required where RMB is to be converted into foreign currency and remitted out of China to pay capital expenses such as the repayment of foreign currency-denominated loans or foreign currency is to be remitted into China under the capital account, such as a capital increase or foreign currency loans to our PRC subsidiaries. Employees and Employment Agreements As the date of this filling, we have 10 full-time staff which we intend to maintain with moderate increases in the number of employees in line with business activities and if our finance permits. The Company has employees under written contracts that provide for at will termination and include confidentiality clauses. The Company hired Mr. Lum Kan Fai on June 1, 2015 and Mr. Lum was appointed to the Board of Directors and as Chief Technology Officer on June 16, 2015. Insurance We do not maintain property insurance, business interruption insurance or general third-party liability insurance, nor do we maintain product liability or key-man insurance Item 1A.Risk Factors. An investment in our common stock involves a high degree of risk. Investors should carefully consider the following factors and other information before deciding to invest in our Company. If any of the following risks actually occur, our business, financial condition, results of operations and prospects for growth would likely suffer. As a result, you could lose all or part of your investment. Our business is subject to numerous risk factors, including the following: RISKS RELATED TO OUR FINANCIAL CONDITION There is substantial doubt about the company’s ability to continue as a going concern. The report of Rosenberg Rich Baker Berman & Company, our independent registered public accounting firm, with respect to our financial statements at December 31, 2015 contains an explanatory paragraph as to our potential inability to continue as a going concern.As a result, this may adversely affect our ability to obtain new financing on reasonable terms or at all. Investors may be investing in a company that will not have the funds necessary to continue to deploy its business strategies. Failure to raise additional capital to fund future operations could harm our business and results of operations. As reflected on our audited consolidated financial statements for the year ended December 31, 2015 contained herein, we have incurred net losses, net cash used in operating activities and have working capital of $146,153 at December 31, 2015.We will require additional financing in order to maintain its corporate existence and to implement its business plans and strategy.The timing and amount of our capital requirements will depend on a number of factors, including our initial operational results with respect to user acceptance of our HotApp product, the need for other expenditures, and competitive pressures. If additional funds are raised through the issuance of equity or convertible debt securities, the percentage ownership of our then-existing stockholders will likely be reduced significantly. We cannot make assurances that any financing will be available on terms favorable to us or at all. If adequate funds are not available on acceptable terms, our ability to fund our business strategy, ongoing operations, take advantage of unanticipated opportunities, or otherwise respond to competitive pressures could be significantly limited. Our business, financial condition and results of operations will be harmed by such limitations. 8 RISKS RELATED TO OUR BUSINESS Lack of commercial acceptability. Our HotApp cross-platform messaging and social media mobile application was launched in China in the first quarter of 2015.To date, we have a limited user base and limited indications of commercial acceptability. While we believe that our product will be commercially received, we cannot predict if our product will be a commercial success. Our new product could fail to attract or retain users or generate revenue. Our ability to retain, increase, and engage our user base and to monetize existing and new users depends heavily on our ability to create successful new products, both independently and in conjunction with developers or other third parties.In October 2014, we acquired HotApps International Pte Ltd and its HotApp mobile application.Since our commercial launch ofthe application, our user base has been limited and we have not yet been able to monetize our application.We may not be successful in our efforts to generate meaningful revenue from HotApp over the long term. If HotApp fails to engage users, marketers, or developers, or if we are unsuccessful in our monetization efforts, we may fail to attract or retain users or to generate sufficient revenue, operating margin, or other value to justify our investments, and our business may be adversely affected. Our Company cannot predict if it can achieve profitable operations. The Company has only had limited operations to date and requires significant additional financing to reach its projected milestones, which includes further product development, product marketing and general overhead expenditures. While the Company considers its business to be highly prospective, nonetheless it may be difficult for the Company to attract funding necessary to reach its projected milestones. Moreover, even if it achieves its projected milestones, the Company cannot predict whether it will reach profitable operations. Our business is highly competitive. Competition presents an ongoing threat to the success of our business. We face significant competition in every aspect of our business, including from companies that provide tools to facilitate the sharing of information, companies that enable marketers to display advertising and companies that provide development platforms for applications developers. We compete with companies that offer full-featured products that replicate the range of communications and related capabilities we provide. We also compete with companies that develop applications, particularly mobile applications, that provide social or other communications functionality, such as messaging, photo- and video-sharing, and micro-blogging, and companies that provide web- and mobile-based information and entertainment products and services that are designed to engage users and capture time spent online and on mobile devices. In addition, we face competition from traditional, online, and mobile businesses that provide media for marketers to reach their audiences and/or develop tools and systems for managing and optimizing advertising campaigns. Most, if not all, of our current and potential competitors may have significantly greater resources or better competitive positions in certain product segments, geographic regions or user demographics than we do. These factors may allow our competitors to respond more effectively than us to new or emerging technologies and changes in market conditions. Our competitors may develop products, features, or services that are similar to ours or that achieve greater acceptance, may undertake more far-reaching and successful product development efforts or marketing campaigns, or may adopt more aggressive pricing policies. Certain competitors could use strong or dominant positions in one or more markets to gain competitive advantage against us in our target market or markets.As a result, our competitors may acquire and engage users or generate revenue at the expense of our own efforts, which may negatively affect our business and financial results. We believe that our ability to compete effectively depends upon many factors both within and beyond our control, including: ● the popularity, usefulness, ease of use, performance, and reliability of our products compared to our competitors' products, particularly with respect to mobile products; ● the size and composition of our user base; ● the engagement of our users with our products and competing products; ● the timing and market acceptance of products, including developments and enhancements to our or our competitors' products; ● our ability to monetize our products; ● customer service and support efforts; ● acquisitions or consolidation within our industry, which may result in more formidable competitors; ● our ability to attract, retain, and motivate talented employees, particularly software engineers, designers, and product managers; ● our ability to cost-effectively manage and grow our operations; and ● our reputation and brand strength relative to those of our competitors. 9 We are a development stage company and we may never generate revenues which could cause our business to fail. We are a development stage company and we have not generated any revenues as of the date of this Report. Since inception, the Company has incurred net losses of $3,688,180 and has net working capital of $146,153 at December 31, 2015.We expect to operate with net losses for the next financial year-ending December 31, 2016 or longer. We cannot predict the extent of these future net losses, or when we may attain profitability, if at all. If we are unable to generate significant revenue or attain profitability, we will not be able to sustain operations and will have to curtail significantly or cease operations. We have a limited operating history that investors can use to evaluate us, and the likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered by a small developing company. We were incorporated in Delaware on March 7, 2012. We have no significant financial resources and have recorded minimal revenues. The likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered by a small developing company starting a new business enterprise and the highly competitive environment in which we will operate. Since we have a limited operating history, we cannot assure you that our business will be profitable or that we will ever generate sufficient revenues to meet our expenses and support our anticipated activities. We cannot assure investors that we will effectively manage our growth. With the change in market place, our management team had been closely monitoring the human resources requirement to ensure balance of resources in development and marketing. We have reduced our headcounts from 37 as of December 31, 2014 to 31 as of December 31, 2015 and to 10 as of date this filling.However, we expect headcounts to maintain with moderate increases in line with business activities for the foreseeable future. The growth and expansion of our business and products create significant challenges for our management, operational, and financial resources, including managing multiple relations with users, marketers, developers, and other third parties. In the event of continued growth of our operations or in the number of our third-party relationships, our information technology systems or our internal controls and procedures may not be adequate to support our operations. In addition, some members of our management do not have significant experience managing a large global business operation, so our management may not be able to manage such growth effectively. To effectively manage our growth, we must continue to improve our operational, financial, and management processes and systems and to effectively expand, train, and manage our employee base. As our organization continues to grow, and we are required to implement more complex organizational management structures, we may find it increasingly difficult to maintain the benefits of our corporate culture, including our ability to quickly develop and launch new and innovative products. This could negatively affect our business performance. The loss of one or more of our key personnel, or our failure to attract and retain other highly qualified personnel in the future, could harm our business. We currently depend on the continued services and performance of our key personnel, including Mr. Chan Heng Fai and Mr. Lum Kan Fai. In addition, many of our key technologies and systems are custom-made for our business by our personnel. The loss of key personnel, including members of management as well as key engineering, product development, marketing, and sales personnel, could disrupt our operations and have an adverse effect on our business. Our success also depends upon our ability to attract and retain the personnel we need to maintain our competitive position. In particular, we intend to continue to hire a significant number of technical personnel in the foreseeable future, and we expect to face significant competition from other companies in hiring such personnel. Our ability to hire and retain qualified personnel could be impaired by any diminution of our reputation, decrease in compensation levels relative to our competitors, modifications of our compensation philosophy or competitor hiring programs. If we cannot attract, hire and retain qualified personnel, our business, financial condition and results of operations would be adversely affected. We may incur significant costs to be a public company to ensure compliance with U.S. corporate governance and accounting requirements and we may not be able to absorb such costs. We may incur significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission.We expect these costs to approximate at least $50,000 per year, consisting of $25,000 in legal, $20,000 in audit and $5,000 for financial printing and transfer agent fees. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly.We may not be able to cover these costs from our operations and may need to raise or borrow additional funds.We also expect that these applicable rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage.As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our board of directors or as executive officers. We are currently evaluating and monitoring developments with respect to these newly applicable rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs.In addition, we may not be able to absorb these costs of being a public company which will negatively affect our business operations. However, for as long as we remain an "emerging growth company" as defined in the Jumpstart Our Business Startups Act of 2012, we intend to take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not "emerging growth companies" including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act,reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We intend to take advantage of these reporting exemptions until we are no longer an "emerging growth company." 10 We will remain an "emerging growth company" for up to five years, although if the market value of our common stock that is held by non-affiliates exceeds $700 million as of any June 30 before that time, we would cease to be an "emerging growth company" as of the following December 31. We are an "emerging growth company" and we cannot be certain if the reduced disclosure requirements applicable to emerging growth companies will make our common stock less attractive to investors. As mentioned herein, we are an "emerging growth company," as defined in the Jumpstart our Business Startups Act of 2012, and we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies, including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We cannot predict if investors will find our common stock less attractive because we will rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. Singapore eDevelopment Limited owns a significant amount of the outstanding common stock and could take actions detrimental to investments for which there would be no remedy. Singapore eDevelopment Limited beneficially owns approximately 98.17% of the outstanding common stock as of the date of this filing.Through this ownership, the shareholder has the ability to substantially influence the board, management, policies, and business operations.In addition, the rights of the holders of our common stock will be subject to, and may be adversely affected by, the rights of holders of any preferred stock that may be issued in the future.Because of the shareholdings of the shareholder may cause the company to engage in business combinations without having to seeking shareholder approval. Such concentration of ownership also may have the effect of delaying or preventing a change in control, which may be to the benefit of this one shareholder but not in the interest of the other investors. Additionally, as investors one would not be able to obtain the necessary shareholder vote to affect any change in the course of our business. This lack of shareholder control could prevent investors from removing from the Board of Directors any directors who are not managing the company with sufficient skill to make it profitable, which could prevent us from becoming profitable. Because our management is inexperienced in operating our business, our business plan may fail. Our management does not have any specific experience in implementing the commercial launch of a mobile application.With no direct experience in this area, our management may not be fully aware of many of the specific requirements related to working within this industry. As a result, our management may lack certain skills that are advantageous in managing our company. Consequently, our operations, earnings, and ultimate financial success could suffer irreparable harm due to management’s lack of experience in this industry. We may face liability for information displayed on or accessible via our website, and for other content and commerce-related activities, which could reduce our net worth and working capital and increase our operating losses. We could face claims for errors, defamation, negligence or copyright or trademark infringement based on the nature and content of information displayed on or accessible via our website, which could adversely affect our financial condition. Even to the extent that claims made against us do not result in liability, we may incur substantial costs in investigating and defending such claims. Our insurance, if any, may not cover all potential claims to which we are exposed or may not be adequate to indemnify us for all liabilities that may be exposed. Any imposition of liability that is not covered by insurance or is in excess of insurance coverage would reduce our net worth and working capital and increase our operating losses. We expect our quarterly results to fluctuate which may adversely affect our stock price. We expect that our quarterly results will fluctuate significantly.Due to the recent acquisition of HotApp International Limited, our period-to-period comparisons of operating results are not meaningful indicators of future results. Additionally, if our operating results in one or more quarters do not meet securities analysts' or your expectations, the price of our common stock could decrease. 11 If our costs and expenses are greater than anticipated and we are unable to raise additional working capital, we may be unable to fully fund our operations and to otherwise execute our business plan. We do not currently have sufficient funds, or any agreements for additional funds, for us to continue our business for the next 12 months.Should our costs and expenses prove to be greater than we currently anticipate, or should we change our current business plan in a manner that will increase or accelerate our anticipated costs and expenses, the depletion of our working capital would be accelerated.To the extent it becomes necessary to raise additional cash in the future as our current cash and working capital resources are depleted, we will seek to raise it through the public or private sale of debt or equity securities, funding from joint-venture or strategic partners, debt financing or short-term loans, or a combination of the foregoing.We also may seek to satisfy indebtedness without any cash outlay through the private issuance of debt or equity securities.We currently do not have any binding commitments for, or readily available sources of, additional financing.We cannot give you any assurance that we will be able to secure the additional cash or working capital we may require to continue our operations. If we require additional capital and even if we are able to raise additional financing, we might not be able to obtain it on terms that are not unduly expensive or burdensome to the company or disadvantageous to our existing shareholders. If we require additional capital and even if we are able to raise additional cash or working capital through the public or private sale of debt or equity securities, funding from joint-venture or strategic partners, debt financing or short-term loans, or the satisfaction of indebtedness without any cash outlay through the private issuance of debt or equity securities, the terms of such transactions may be unduly expensive or burdensome to the Company or disadvantageous to our existing shareholders. For example, we may be forced to sell or issue our securities at significant discounts to market, or pursuant to onerous terms and conditions, including the issuance of preferred stock with disadvantageous dividend, voting or veto, board membership, conversion, redemption or liquidation provisions; the issuance of convertible debt with disadvantageous interest rates and conversion features; the issuance of warrants with cashless exercise features; the issuance of securities with anti-dilution provisions; and the grant of registration rights with significant penalties for the failure to quickly register. If we raise debt financing, we may be required to secure the financing with all of our business assets, which could be sold or retained by the creditor should we default in our payment obligations. We may not timely and effectively scale and adapt our existing technology and network infrastructure to ensure that our services and solutions are accessible within an acceptable load time. Additionally, other catastrophic occurrences beyond our control could interfere with access to our services. A key element to our continued growth is the ability of our users (whom we define as anyone who download and use) in all geographies to access our services and solutions within acceptable load times. We may in the future experience, service disruptions, outages and other performance problems due to a variety of factors, including infrastructure changes, human or software errors, and denial of service or fraud or security attacks. In some instances, we may not be able to identify the cause or causes of these website performance problems within an acceptable period of time.If our services are unavailable when users attempt to access them as quickly as users expect, users may seek other services to obtain the information for which they are looking, and may not return to our use our services as often in the future, or at all. This would negatively impact our ability to attract users and increase engagement of our users. We expect to continue to make significant investments to maintain and improve mobile application performance and to enable rapid releases of new features and products. To the extent that we do not effectively address capacity constraints, upgrade our systems as needed and continually develop our technology and network architecture to accommodate actual and anticipated changes in technology, our business and operating results may be harmed. Our systems are also vulnerable to damage or interruption from catastrophic occurrences such as earthquakes, floods, fires, power loss, telecommunication failures, terrorist attacks and similar events. Despite any precautions we may take, the occurrence of a natural disaster or other unanticipated problems could result in lengthy interruptions in our services. We do not carry business interruption insurance sufficient to compensate us for the potentially significant losses, including the potential harm to the growth of our business that may result from interruptions in our service as a result of system failures. If our security measures are compromised, or if our websites are subject to attacks that degrade or deny the ability of members or customers to access our solutions, or if our member data is compromised, members and customers may curtail or stop use of our solutions. Our application will involve the collection, processing, storage, sharing, disclosure and usage of members’ and customers’ information and communications, some of which may be private. We are vulnerable to computer viruses, break-ins, phishing attacks, attempts to overload our servers with denial-of-service or other attacks and similar disruptions from unauthorized use of our computer systems, any of which could lead to interruptions, delays, or website shutdowns, causing loss of critical data or the unauthorized disclosure or use of personally identifiable or other confidential information. If we experience compromises to our security that result in website performance or availability problems, the complete shutdown of our websites, or the loss or unauthorized disclosure of confidential information, such as credit card information, our members or customers may be harmed or lose trust and confidence in us, and decrease the use of our website and services or stop using our services in their entirety, and we would suffer reputational and financial harm. In addition, we could be subject to regulatory investigations and litigation in connection with a security breach or related issue, and we could also be liable to third parties for these types of breaches. Such litigation, regulatory investigations and our technical activities intended to prevent future security breaches are likely to require additional management resources and expenditures. If our security measures fail to protect this information adequately or we fail to comply with the applicable credit card association operating rules, we could be liable to both our customers for their losses, as well as the vendors under our agreements with them, we could be subject to fines and higher transaction fees, we could face regulatory action, and our customers and vendors could end their relationships with us, any of which could harm our business and financial results. 12 Public scrutiny of internet privacy and security issues may result in increased regulation and different industry standards, which could deter or prevent us from providing our current products and solutions to our members and customers, thereby harming our business. The regulatory framework for privacy and security issues worldwide is evolving and is likely to remain in flux so for the foreseeable future. Practices regarding the collection, use, storage, display, processing, transmission and security of personal information by companies offering online services have recently come under increased public scrutiny. The U.S. government, including the White House, the Federal Trade Commission, the Department of Commerce and many state governments, are reviewing the need for greater regulation of the collection, use and storage of information concerning consumer behavior with respect to online services, including regulation aimed at restricting certain targeted advertising practices and collection and use of data from mobile devices. The FTC in particular has approved consent decrees resolving complaints and their resulting investigations into the privacy and security practices of a number online, social media companies. Similar actions may also impact us directly. Our business, including our ability to operate and expand internationally or on new technology platforms, could be adversely affected if legislation or regulations are adopted, interpreted, or implemented in a manner that is inconsistent with our current business practices and that require changes to these practices, the design of our websites, mobile applications, products, features or our privacy policy. In particular, the success of our business is expected to be driven by our ability to responsibly use the data that our members share with us. Therefore, our business could be harmed by any significant change to applicable laws, regulations or industry standards or practices regarding the storage, use or disclosure of data our members choose to share with us, or regarding the manner in which the express or implied consent of consumers for such use and disclosure is obtained. Such changes may require us to modify our products and features, possibly in a material manner, and may limit our ability to develop new products and features that make use of the data that we collect about our members. We will rely on outside firms to host our servers and to provide telecommunication connections, and a failure of service by these providers could adversely affect our business and reputation. We will rely upon third party providers to host our number of our servers and provide telecommunication connections. In the event that these providers experience any interruption in operations or cease operations for any reason or if we are unable to agree on satisfactory terms for continued hosting relationships, we would be forced to enter into a relationship with other service providers or assume hosting responsibilities ourselves. If we are forced to switch hosting facilities, we may not be successful in finding an alternative service provider on acceptable terms or in hosting the computer server ourselves. We may also be limited in our remedies against these providers in the event of a failure of service. A failure or limitation of service or available capacity by any of these third party providers could adversely affect our business and reputation. We could experience unforeseen difficulties in building and operating key portions of our technical infrastructure. We have designed and built our own data centers and key portions of our technical infrastructure through which we serve our products, and we plan to continue to significantly expand the size of our infrastructure primarily through data centers and other projects. The infrastructure expansion we are undertaking is complex, and unanticipated delays in the completion of these projects or availability of components may lead to increased project costs, operational inefficiencies, or interruptions in the delivery or degradation of the quality of our products. In addition, there may be issues related to this infrastructure that are not identified during the testing phases of design and implementation, which may only become evident after we have started to fully utilize the underlying equipment, that could further degrade the user experience or increase our costs. Our products and internal systems rely on software that is highly technical, and if it contains undetected errors, our business could be adversely affected. Our products and internal systems rely on software, including software developed or maintained internally and/or by third parties that is highly technical and complex. In addition, our products and internal systems depend on the ability of such software to store, retrieve, process, and manage immense amounts of data. The software on which we rely has contained, and may now or in the future contain, undetected errors, bugs, or vulnerabilities. Some errors may only be discovered after the code has been released for external or internal use. Errors or other design defects within the software on which we rely may result in a negative experience for users and marketers who use our products, delay product introductions or enhancements, result in measurement or billing errors, or compromise our ability to protect the data of our users and/or our intellectual property. Any errors, bugs, or defects discovered in the software on which we rely could result in damage to our reputation, loss of users, loss of revenue, or liability for damages, any of which could adversely affect our business and financial results. 13 A significant or prolonged economic downturn would have a material adverse effect on our results of operations. Our results of operations are expected to affect by the level of business activity of our users many of whom are expected to be businesses. These businesses, in turn can be affected by general economic conditions and the level of economic activity in the industries and markets that they serve.On an aggregate basis, our clients may be less likely to hire as many senior executives or consultants during economic downturns and periods of economic uncertainty. To the extent our clients delay or reduce hiring senior executives or consultants due to an economic downturn or economic uncertainty, our results of operations will be adversely affected. A continued economic downturn or period of economic uncertainty and a decline in the level of business activity of our clients would have a material adverse effect on our business, financial condition and results of operations. Any intellectual property rights we develop will be valuable and any inability to protect them could reduce the value of our products, services and brand. Any trademarks, trade secrets, copyrights and other intellectual property rights that we develop will be important assets to us. There can be no assurance that the protections provided by these intellectual property rights will be adequate to prevent our competitors from misappropriating our technology or that our competitors will not independently develop technologies that are substantially equivalent or superior to our technology. There are events that are outside our control that could pose a threat to our intellectual property rights. Additionally, protecting our intellectual property rights is costly and time consuming. Any increase in the unauthorized use of our intellectual property could make it more expensive to do business and harm our operating results. We may be subject to intellectual property rights claims in the future, which may be costly to defend, could require the payment of damages and could limit our ability to use certain technologies in the future. Companies in the Internet, technology and media industries own large numbers of patents, copyrights, trademarks and trade secrets and frequently enter into litigation based on allegations of infringement or other violations of intellectual property rights. As our product usage becomes more wide-spread, the possibility of intellectual property rights claims increases. Our technologies may not be able to withstand any third-party claims or rights against their use. Any intellectual property claims, with or without merit, could be time consuming, expensive to litigate or settle and could divert management resources and attention. An adverse determination also could prevent us from offering our products and services to others and may require that we procure substitute products or services for these members. With respect to any intellectual property rights claim, we may have to pay damages or stop using technology found to be in violation of a third party’s rights. We may have to seek a license for the technology, which may not be available on reasonable terms and may significantly increase our operating expenses. The technology also may not be available for license to us at all. As a result, we also may be required to develop alternative non-infringing technology, which could require significant effort and expense. If we cannot license or develop technology for any infringing aspects of our business in the future, we may be forced to limit our product and service offerings and may be unable to compete effectively. Any of these results could harm our brand and operating results. RISKS RELATED TO DOING BUSINESS IN THE PEOPLES REPUBLIC OF CHINA (“PRC”) Regulations on Tax PRC Enterprise Income Tax The PRC enterprise income tax, or EIT, is calculated based on the taxable income determined under the applicable EIT Law and its implementation rules, which became effective on January1, 2008. The EIT Law imposes a uniform enterprise income tax rate of 25% on all resident enterprises in China, including foreign-invested enterprises. The EIT Law and its implementation rules permit certain High and New Technologies Enterprises, or HNTEs, to enjoy a reduced 15% enterprise income tax rate subject to these HNTEs meeting certain qualification criteria. In addition, the relevant EIT laws and regulations also provide that entities recognized as Software Enterprises are able to enjoy a tax holiday consisting of a 2-year-exemption commencing from their first profitable year and a 50% reduction in ordinary tax rate in the subsequent three years, while entities qualified as Key Software Enterprises can enjoy a preferential EIT rate of 10%. A number of our PRC subsidiaries and operating entities enjoy these types of preferential tax treatment. See “Taxation — People’s Republic of China Taxation.” According to Circular 82, a Chinese-controlled offshore incorporated enterprise will be regarded as a PRC tax resident by virtue of having a “de facto management body” in China and will be subject to PRC enterprise income tax on its worldwide income only if all of the following criteria are met: ● the primary location of the day-to-day operational management is in the PRC; ● decisions relating to the enterprise’s financial and human resource matters are made or are subject to approval by organizations or personnel in the PRC; ● the enterprise’s primary assets, accounting books and records, company seals, and board and shareholders meeting minutes are located or maintained in the PRC; and ● 50% or more of voting board members or senior executives habitually reside in the PRC. 14 We do not believe that we meet any of the conditions outlined in the immediately preceding paragraph.Under Circular 698, if a non-resident enterprise transfers the equity interests of a PRC resident enterprise indirectly by disposition of the equity interests of an overseas non-public holding company and such overseas holding company is located in a tax jurisdiction that: (i)has an effective tax rate less than 12.5%, or (ii)does not tax foreign income of its residents, the non-resident enterprise, being the transferor, must report such disposition to the PRC competent tax authority of the PRC resident enterprise. The PRC tax authority may disregard the existence of the overseas holding company if it lacks a reasonable commercial purpose and was established for the purpose of reducing, avoiding, or deferring PRC tax. As a result, gains derived from such disposition may be subject to a PRC withholding tax rate of up to 10%. Circular 698 also provides that, where a non-PRC resident enterprise transfers its equity interests in a PRC resident enterprise to its related parties at a price which is not on an arm’s length basis and results in reducing the taxable income, the relevant tax authority has the power to make a reasonable adjustment as to the taxable income of the transaction. Circular 698 was retroactively effective on January1, 2008. On March28, 2011, the State Administration of Taxation released SAT Public Notice 24 to clarify several issues related to Circular 698. SAT Public Notice 24 became effective on April1, 2011. According to SAT Public Notice 24, the term “effective tax” refers to the effective tax on the gain derived from disposition of the equity interests of an overseas holding company; and the term “does not impose income tax” refers to cases where the gains derived from disposition of the equity interests of an overseas holding company is not subject to income tax in the country or region where the overseas holding company is a resident. There is uncertainty as to the application of Circular 698. PRC Business Tax Pursuant to applicable PRC tax regulations, any entity or individual conducting business in the service industry is generally required to pay a business tax at the rate of 5% on the revenues generated from providing such services. However, if the services provided are related to technology development and transfer, such business tax may be exempted subject to approval by the relevant tax authorities. In November 2011, the Ministry of Finance and the State Administration of Taxation promulgated the Pilot Plan for Imposition of Value-Added Tax to Replace Business Tax. Pursuant to this plan and relevant notices, from August 1, 2013, a value-added tax will generally be imposed to replace the business tax in the transport and shipping industry and some of the modern service industries on a nationwide basis. A value-added tax, or VAT, rate of 6% applies to revenue derived from the provision of some modern services. Unlike business tax, a taxpayer is allowed to offset the qualified input VAT paid on taxable purchases against the output VAT chargeable on the modern services provided. Accordingly, although the 6% VAT rate is higher than the previously applicable 5% business tax rate, no materially different tax cost to us has resulted or do we expect to result from the replacement of the business tax with a VAT on our services. Regulations Relating to Foreign Exchange and Dividend Distribution Foreign Exchange Regulation The principal regulations governing foreign currency exchange in China are the Foreign Exchange Administration Regulations. Under the PRC foreign exchange regulations, payments of current account items, such as profit distributions and trade and service-related foreign exchange transactions, may be made in foreign currencies without prior approval from SAFE by complying with certain procedural requirements. By contrast, approval from or registration with appropriate government authorities is required where RMB is to be converted into foreign currency and remitted out of China to pay capital expenses such as the repayment of foreign currency-denominated loans or foreign currency is to be remitted into China under the capital account, such as a capital increase or foreign currency loans to our PRC subsidiaries. Regulation of Dividend Distribution The principal laws, rules and regulations governing dividend distribution by foreign-invested enterprises in the PRC are the Company Law of the PRC, as amended, the Wholly Foreign-owned Enterprise Law and its implementation regulations and the Chinese-foreign Equity Joint Venture Law and its implementation regulations. Under these laws, rules and regulations, foreign-invested enterprises may pay dividends only out of their accumulated profit, if any, as determined in accordance with PRC accounting standards and regulations. Both PRC domestic companies and wholly-foreign owned PRC enterprises are required to set aside as general reserves at least 10% of their after-tax profit, until the cumulative amount of such reserves reaches 50% of their registered capital. APRC company is not permitted to distribute any profits until any losses from prior fiscal years have been offset. Profits retained from prior fiscal years may be distributed together with distributable profits from the current fiscal year. Labor Laws and Social Insurance Pursuant to the PRC Labor Law and the PRC Labor Contract Law, employers must execute written labor contracts with full-time employees. All employers must comply with local minimum wage standards. Violations of the PRC Labor Contract Law and the PRC Labor Law may result in the imposition of fines and other administrative and criminal liability in the case of serious violations. 15 In addition, according to the PRC Social Insurance Law, employers in China must provide employees with welfare schemes covering pension insurance, unemployment insurance, maternity insurance, work-related injury insurance, medical insurance and housing funds. Regulations on Anti-monopoly Law The PRC Anti-monopoly Law, which took effect on August1, 2008, prohibits monopolistic conduct, such as entering into monopoly agreements, abuse of dominant market position and concentration of undertakings that have the effect of eliminating or restricting competition. Regulation of Advertising Services The principal regulations governing advertising businesses in China are: ● The Advertising Law of the PRC (1994); ● The Advertising Administrative Regulations (1987); ● The Implementing Rules for the Advertising Administrative Regulations (2004); and ● The Administration Rules of Foreign-invested Advertising Enterprises (2008). These laws, rules and regulations require companies such as ours that engage in advertising activities to obtain a business license that explicitly includes advertising in the business scope from the SAIC or its local branches. Applicable PRC advertising laws, rules and regulations contain certain prohibitions on the content of advertisements in China (including prohibitions on misleading content, superlative wording, socially destabilizing content or content involving obscenities, superstition, violence, discrimination or infringement of the public interest). Advertisements for anesthetic, psychotropic, toxic or radioactive drugs are prohibited, and the dissemination of advertisements of certain other products, such as tobacco, patented products, pharmaceuticals, medical instruments, agrochemicals, foodstuff, alcohol and cosmetics, are also subject to specific restrictions and requirements. Advertisers, advertising operators and advertising distributors, including the businesses that certain of the variable interest entities operate, are required by applicable PRC advertising laws, rules and regulations to ensure that the content of the advertisements they prepare or distribute are true and in compliance with applicable laws, rules and regulations. Violation of these laws, rules and regulations may result in penalties, including fines, confiscation of advertising income, orders to cease dissemination of the advertisements and orders to publish an advertisement correcting the misleading information. In circumstances involving serious violations, the SAIC or its local branches may revoke the violator’s license or permit for advertising business operations. In addition, advertisers, advertising operators or advertising distributors may be subject to civil liability if they infringe the legal rights and interests of third parties, such as infringement of intellectual proprietary rights, unauthorized use of a name or portrait and defamation. Although advertising services are no longer categorized as a prohibited or restricted area for foreign investment, the Administration Rules of Foreign-invested Advertising Enterprises issued on August22, 2008 by the SAIC and the Ministry of Commerce, or the MOFCOM, require all foreign investors of advertising enterprises to have a track record in, and mainly engage in, advertising businesses overseas. The establishment of a foreign-invested advertising enterprise is also subject to pre-approval by the SAIC or its local branch. Regulation of Online and Mobile Commerce China’s online and mobile commerce industry is at an early stage of development and there are few PRC laws, regulations or rules specifically regulating this industry. The SAIC adopted the Interim Measures for the Administration of Online Commodities Trading and Relevant Services on May31, 2010 and replaced those measures with the Administrative Measures for Online Trading on January26, 2014, which became effective on March15, 2014. The SAIC also issued the Opinions on Strengthening the Administration of Online Group Buying Operations on March12, 2012 to subject group buying website operators to the foregoing measures, especially those relating to marketplace platform service providers. These newly issued measures impose more stringent requirements and obligations on the online trading or service operators as well as the marketplace platform providers. For example, the marketplace platform providers are obligated to examine the legal status of each third-party merchant selling products or services on the platform and display on a prominent location on the web page of such merchant the information stated in the merchant’s business license or a link to such business license, and a group buying website operator must only allow a third-party merchant with a proper business license to sell products or services on its platform. Where the marketplace platform providers also act as online distributors, these marketplace platform providers must make a clear distinction between their online direct sales and sales of third-party merchant products on the marketplace platform. Regulation of Internet Content The PRC government has promulgated measures relating to Internet content through various ministries and agencies, including the MIIT, the News Office of the State Council, the Ministry of Culture and the General Administration of Press and Publication. In addition to various approval and license requirements, these measures specifically prohibit Internet activities that result in the dissemination of any content which is found to contain pornography, promote gambling or violence, instigate crimes, undermine public morality or the cultural traditions of the PRC or compromise State security or secrets. ICPs must monitor and control the information posted on their websites. If any prohibited content is found, they must remove such content immediately, keep a record of it and report to the relevant authorities. If an ICP violates these measures, the PRC government may impose fines and revoke any relevant business operation licenses. 16 Regulation of Internet Security The Decision in Relation to Protection of the Internet Security enacted by the Standing Committee of the National People’s Congress of China on December28, 2000 provides that the following activities conducted through the Internet are subject to criminal punishment: ● gaining improper entry into a computer or system of strategic importance; ● disseminating politically disruptive information or obscenities; ● leaking State secrets; ● spreading false commercial information; or ● infringing intellectual property rights. The Administrative Measures on the Security Protection of Computer Information Network with International Connections, issued by the Ministry of Public Security on December16, 1997 and amended on January8, 2011, prohibit the use of the Internet in a manner that would result in the leakage of State secrets or the spread of socially destabilizing content. If a value-added telecommunications services license holder violates these measures, the Ministry of Public Security and the local security bureaus may revoke its operating license and shut down its websites. Regulation Relating to Privacy Protection Under the ICP Measures, ICPs are prohibited from producing, copying, publishing or distributing information that is humiliating or defamatory to others or that infringes upon the lawful rights and interests of others. Depending on the nature of the violation, ICPs may face criminal charges or sanctions by PRC security authorities for such acts, and may be ordered to suspend temporarily their services or have their licenses revoked. Under the Several Provisions on Regulating the Market Order of Internet Information Services, issued by the MIIT on December29, 2011, ICPs are also prohibited from collecting any user personal information or providing any such information to third parties without the consent of a user. ICPs must expressly inform the users of the method, content and purpose of the collection and processing of such user personal information and may only collect such information necessary for its services. ICPs are also required to properly maintain the user personal information, and in case of any leak or likely leak of the user personal information, ICPs must take remedial measures immediately and report any material leak to the telecommunications regulatory authority. In addition, the Decision on Strengthening Network Information Protection promulgated by the Standing Committee of the National People’s Congress on December28, 2012 emphasizes the need to protect electronic information that contains individual identification information and other private data. The decision requires ICPs to establish and publish policies regarding the collection and use of personal electronic information and to take necessary measures to ensure the security of the information and to prevent leakage, damage or loss. Furthermore, MIIT’s Rules on Protection of Personal Information of Telecommunications and Internet Users promulgated on July16, 2013 contain detailed requirements on the use and collection of personal information as well as the security measures to be taken by ICPs. The PRC government retains the power and authority to order ICPs to provide an Internet user’s personal information if such user posts any prohibited content or engages in any illegal activities through the Internet. Regulation of Website and Mobile Interfaces Under PRC law, we are required to monitor our websites and the websites hosted on our servers and mobile interfaces for items or content deemed to be socially destabilizing, obscene, superstitious or defamatory, as well as items, content or services that are illegal to sell online or otherwise in other jurisdictions in which we operate our marketplaces, and promptly take appropriate action with respect to such items, content or services. We may also be subject to potential liability for any unlawful actions of our customers or users of our websites or mobile interfaces or for content we distribute that is deemed inappropriate. It may be difficult to determine the type of content that may result in liability to us, and if we are found to be liable, we may be subject to fines, have our relevant business operation licenses revoked, or be prevented from operating our websites or mobile interfaces in China. 17 In addition, claims may be brought against us for defamation, libel, negligence, copyright, patent or trademark infringement, tort (including personal injury), other unlawful activity or other theories and claims based on the nature and content of information posted on our marketplaces, including product reviews and message boards, by our buyers, sellers and other marketplace participants. Regardless of the outcome of such a dispute or lawsuit, we may suffer from negative publicity and reputational damage as a result of these actions. Regulation of Contractual Arrangements with our Variable Interest Entities If the PRC government deems that the contractual arrangements in relation to our variable interest entities do not comply with PRC governmental restrictions on foreign investment, or if these regulations or the interpretation of existing regulations changes in the future, we could be subject to penalties or be forced to relinquish our interests in those operations.Foreign ownership of certain types of Internet businesses, such as Internet information services, is subject to restrictions under applicable PRC laws, rules and regulations. For example, foreign investors are generally not permitted to own more than 50% of the equity interests in a value-added telecommunication service provider. Any such foreign investor must also have experience and a good track record in providing value-added telecommunications services overseas. RISKS RELATED TO OUR COMMON STOCK Should our stock become quoted on the OTC Markets, if we fail to remain current on our reporting requirements, we could be removed from the OTC Markets which would limit the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. On June 9, 2015, the Financial Industry Regulatory Authority (“FINRA”), cleared the Company’s request under Rule 15c2-11 for an unpriced quotation on the OTC Bulletin Board and in OTC Link under the symbol HTPN.Since that time, through the date of this 10K, the Company has not had any trading in its stock. Once publicly trading, the application of the “penny stock” rules could adversely affect the market price of our common shares and increase your transaction costs to sell those shares. The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a “penny stock,” for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: ● that a broker or dealer approve a person's account for transactions in penny stocks; and ● the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: ● obtain financial information and investment experience objectives of the person; and ● make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Commission relating to the penny stock market, which, in highlight form: ● sets forth the basis on which the broker or dealer made the suitability determination; and ● that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. We do not expect to pay dividends in the future; any return on investment may be limited to the value of our common stock. We do not currently anticipate paying cash dividends in the foreseeable future. The payment of dividends on our common stock will depend on earnings, financial condition and other business and economic factors affecting it at such time as the board of directors may consider relevant. Our current intention is to apply net earnings, if any, in the foreseeable future to increasing our capital base and development and marketing efforts. There can be no assurance that the company will ever have sufficient earnings to declare and pay dividends to the holders of our common stock, and in any event, a decision to declare and pay dividends is at the sole discretion of our Board of Directors. If we do not pay dividends, our common stock may be less valuable because a return on your investment will only occur if its stock price appreciates. 18 Our common stock price is likely to be highly volatile which may subject us to securities litigation thereby diverting our resources which may affect our profitability and results of operation. Once listed, due to the nature of our company and its business, the market price for our common stock is expectedto be limited and highly volatile.The following factors will add to our common stock price's volatility: ● the number of users of our application; ● actual or anticipated variations in our quarterly operating results; ● announcements of acquisitions; ● additions or departures of our key personnel; and. ● sales of our common stock Some of these factors are beyond our control. These factors may decrease the market price of our common stock, regardless of our operating performance.In the past, plaintiffs have initiated securities class action litigation against a company following periods of volatility in the market price of its securities.We may be the target of similar litigation in the future.Securities litigation could result in substantial costs and liabilities and could divert management’s attention and resources. In addition, as a result of the expected volatility in our stock, investors may be unable to resell their shares at a fair price or at a price lower than their entry price. Expected Limited Trading Market For Our Common Stock. If a market for our common stock develops, it is expected to be limited and thinly traded, and we can provide no assurance to investors that a more robust market will develop. If a market for our common stock does not develop, our shareholders may not be able to resell the shares of our common stock they have purchased and they may lose all of their investment. By issuing preferred stock, we may be able to delay, defer, or prevent a change of control. Our Articles of Incorporation permits us to issue, without approval from our stockholders, a total of 15,000,000 shares of preferred stock.Our Board of Directors can determine the rights, preferences, privileges and restrictions granted to, or imposed upon, the shares of preferred stock and to fix the number of shares constituting any series and the designation of such series.It is possible that our Board of Directors, in determining the rights, preferences and privileges to be granted when the preferred stock is issued, may include provisions that have the effect of delaying, deferring or preventing a change in control, discouraging bids for our common stock at a premium over the market price, or that adversely affect the market price of and the voting and other rights of the holders of our common stock. We have not voluntarily implemented various corporate governance measures, in the absence of which stockholders may have more limited protections against interested director transactions, conflicts of interests and similar matters. We have not yet adopted any corporate governance measures and, since our securities are not yet listed on a national securities exchange, we are not required to do so. We have not adopted corporate governance measures such as an audit or other independent committees of our board of directors as we presently do not have any independent directors. If we expand our board membership in future periods to include additional independent directors, we may seek to establish an audit and other committees of our board of directors. It is possible that if our Board of Directors included independent directors and if we were to adopt some or all of these corporate governance measures, stockholders would benefit from somewhat greater assurances that internal corporate decisions were being made by disinterested directors and that policies had been implemented to define responsible conduct. For example, in the absence of audit, nominating and compensation committees comprised of at least a majority of independent directors, decisions concerning matters such as compensation packages to our senior officers and recommendations for director nominees may be made by a majority of directors who have an interest in the outcome of the matters being decided. Prospective investors should bear in mind our current lack of corporate governance measures in formulating their investment decisions. Securities analysts may not cover our common stock and this may have a negative impact on our common stock’s market price. The trading market for our common stock in the future may depend on the research and reports that securities analysts publish about us or our business.We do not have any control over these analysts.There is no guarantee that securities analysts will cover our common stock.If securities analysts do not cover our common stock, the lack of research coverage may adversely affect our common stock’s market price, if any. If we are covered by securities analysts, and our stock is downgraded, our stock price would likely decline.If one or more of these analysts ceases to cover us or fails to publish regularly reports on us, we could lose visibility in the financial markets, which could cause our stock price or trading volume to decline. 19 Your ability to bring an action against us or against our directors and officers, or to enforce a judgment against us or them, may be limited because we conduct substantially all of our operations in China and all of our directors and officers reside outside of the United States. We conduct substantially all of our operations in China.Our CEO and directorresides, and substantially all of the assets of that person are located, outside the United States. As a result, it may be difficult for you to bring an action against us or against these individuals in the United States in the event that you believe that your rights have been infringed under the securities laws or otherwise. Even if you are successful in bringing an action of this kind, the laws of China may render you unable to enforce a judgment against assets or the assets ofa directors and officers. Item 1B.Unresolved Staff Comments. None Item 2.Properties Our US office is located at 4800 Montgomery Lane, Suite 210, Bethesda MD 20814.We occupy one office at the location free of rent based on a month-to-month arrangement with one of Company’s affiliates. On September 17, 2014, the Company entered into a lease agreement with Allbest Property Management Pte Ltd for 586 square feet of office space in Singapore.The lease commenced on September 22, 2014 and runs through June 30, 2017 with monthly payments of $2,341.The Company was required to put up a security deposit of $6,894.On October 20, 2014, the Company paid the prior tenant $12,099 in rent for the space through the commencement date of the new lease. On March 1, 2015, the Company entered into a lease agreement with Allbest Property Management Pte Ltd for additional 954 square feet of office space in Singapore.The lease commenced on March 1, 2015 and runs through June 30, 2017 with monthly payments of $3,572.The Company was required to put up a security deposit of $10,717. For the year ended December 31, 2015, the Company recorded rent expense of $62,811 for the Singapore offices.Under the lease arrangements the Company will be billed a month electricity charge equal to that amount consumed according to a separate meter reading. On September 1, 2014 the Company entered into a lease agreement for3,470 square feet of office space in Guangzhou, China.The lease commenced on November 1, 2014 and ran through August 2015.On August 31, 2015, the lease was renewed for another year and will expire on August 31, 2016 with monthly payments of $4,998.The Company was required to put up a security deposit of $4,154.For the year ended December 31, 2015, the Company recorded rent expense of $55,407 for this office. On April 10, 2015 the Company entered into a lease agreement for 347 square feet of office space in Kowloon, Hong Kong.These lease commenced on April 20, 2015 and runs through April 19, 2017 with monthly payments of $2,580.The Company was required to put up a security deposit of $5,161.For the year ended December 31, 2015, the Company recorded rent expense of $22,008 for this office. Item 3.Legal Proceedings. None Item 4.Mine Safety Disclosure. Not Applicable 20 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. On June 9, 2015, the Financial Industry Regulatory Authority (“ FINRA ” ), cleared the Company’ s request under Rule 15c2 - 11 for an unpriced quotation on the OTC Bulletin Board and in OTC Link under the symbol HTPN. Since that time, through the date of this 10K, the Company has not had any trading in its stock. Holders of Our Common Stock As of the date of filing we had 34 shareholders of our common stock. Stock Option Grants To date, we have not granted any stock options. Transfer Agent and Registrar The transfer agent for our common stock is Issuer Direct Corporation, 500 Perimeter Park Drive, Suite D, Morrisville, NC 27560, telephone: (919) 481-4000. Dividends Since inception we have not paid any dividends on our common stock.We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock.Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board ofDirectors may deem relevant. Securities authorized for issuance under equity compensation plans None Item 6.Selected Financial Data. Not Applicable Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. This form 10-K contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.For this purpose any statements contained in this Form 10-K that are not statements of historical fact may be deemed to be forward-looking statements.Without limiting the foregoing, words such as “may”, “will”, “expect”, “believe”, “anticipate”, “estimate” or “continue” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially depending on a variety of factors, many of which are not within our control.These factors include by are not limited to economic conditions generally and in the industries in which we may participate; competition within our chosen industry, including competition from much larger competitors; technological advances and failure to successfully develop business relationships. Background Hotapp International Inc, formerly Fragmented Industry Exchange Inc, (the “Company” or “Group”) was incorporated in the State of Delaware on March 7, 2012 and established a fiscal year end of December 31. The Company’s initial business plan was to be a financial acquisition intermediary which would serve buyers and sellers for companies that are in highly fragmented industries. The Company determined it was in the best interest of the shareholders to expand its business plan. On October 15, 2014, through a sale and purchase agreement (the “Purchase Agreement”) the Company acquired all the issued and outstanding stock of HotApps International Pte Ltd (the “HIP”) from Singapore eDevelopment Limited (“SeD”). HIP owned certain intellectual property relating to instant messaging for portable devices (the “HotApp”). HotApp is a cross-platform mobile application that incorporates instant messaging and ecommerce. It provides a messaging and calling services for HotApp users (text, photo, audio). HotApp can be used on any mobile platform (i.e. IOS Online or Android). 21 Pursuant to the Purchase Agreement, the Company issued SED 1,000,000 shares of common stock and 13,800,000 shares of newly created convertible preferred stock. See Note 8 for further description. As of December 31, 2015, details of the Company’s subsidiaries are as follows: Subsidiaries Date of Incorporation Place of Incorporation Percentage of Ownership 1st Tier Subsidiary: HotApps International Pte Ltd (“HIP”) May 23, 2014 Republic of Singapore 100% by Company 2nd Tier Subsidiaries: HotApps Call Pte Ltd September 15, 2014 Republic of Singapore 100% owned by HIP HotApps Information Technology Co Ltd November 10, 2014 People’s Republic of China 100% owned by HIP HotApp International Limited* July 8, 2014 Hong Kong (Special Administrative Region) 100% owned by HIP * On March 25, 2015, HotApps International Pte Ltd acquired 100% of issued share capital in HotApp International Limited. The Group has relied significantly on SeD as its principal sources of funding during the year.Subsequent to end of current financial year, SeD advised the Group not to depend solely on financing from SeD for its continuous development and marketing activities.The Group has since increased its efforts to raise additional funds from other sources.Without certainty of new funding and in the face of intense competition in the mobile messaging and social media market in China and the rest of Asia, the Group has streamlined and restructured its operations by significantly reducing its development and marketing personnel as well as marketing activities. Presently, only critical and essential development and maintenance works are carried out with a minimal crew. It will maintain its manning level and operating costs at a minimum level and has begun exploring options to seek new funding before growing its business. Our Business Our software application (“HotApp”) is a community communications ecosystem (the “Platform”), connecting users who wish to seek out both local and global communities (“Users” or “Communities”) and equipping them with necessary tools to communicate effectively across borders.HotApp will monetize the relationship between advertisers, Online-2-Offline (“O2O”) operators and eservice providers (collectively, “Enterprises”) and the HotApp Communities, and in the process mediate something of value to both parties.By targeting communities beyond demographics (ie. topical interest, common activities) Enterprises will be able to create targeted marketing campaigns with the expectation of higher conversion rates.The respective features of HotApp like HotNearby and HotRoom enable peer to peer buying decision influence more effectively compared to generic social media.HotApp business partners actually have reason to believe they can market their product or service as a solution to the customer. Our mission is to empower communities to engage and communicate effectively; “Not just forming connections, but forming communities.” With our platform users can discover and build their own communities and create valuable content.Our platform tools empower these communities to share their thoughts and words across multiple channels.As these communities grow, they provide the critical mass that attracts enterprises. Enterprises in turn enhance user experience with premium contents, all of which are facilitated by the transactions of every stakeholder via e-commerce. Trends in the Market and Our Opportunity Mobile phone messaging apps will be used by more than 1.4 billion consumers in 2015, up 31.6% on the previous year according to eMarketer’s forecast for these services. Worldwide, that means 75% of smartphone users will use an over-the-top (OTT) mobile messaging app at least once a month in 2015. The growth in popularity of messaging apps is projected to continue, and eMarketer predicts that by 2018, the number of chat app users worldwide will reach 2 billion and represent 80% of smartphone users. While mergers and acquisitions are active in the Mobile messaging space, such as Facebook acquired WhatsApp, Tencent invested in Kik, Viber acquired by Rakuten, other popular messaging applications such as Telegram and Snapchat with unique value proposition are gaining market share significantly. In addition, enterprise messaging applications such as Slack, Facebook At Work and DingTalk (of Alibaba Group) in China – started to gain a lot of market attention with rapid deployment from both large enterprise and Small Medium Enterprises (SME). The fields of enterprise mobility is expected to be significantly more sophisticated than consumer facing platforms, as there is likely more scrutiny over security, different levels of accessibility, communication channels, Office Automation and Customer Relationship Management capabilities, and access to enterprises’ back-end servers. 22 Lastly, we have seen some providers, such as Facebook Messenger, (Tencent’s) WeChat Public Accounts and Line successfully monetizing their enterprise customers by providing targeted advertising and commercial functions to their vast range of customers. We expect this space to continue growing as there is currently no unified model across various platforms, as user experience standards and methods of content distribution vary widely. We feel there is an opportunity between traditional consumer facing providers such as Facebook and WeChat, who already have an established architecture for their enterprise platforms, and enterprise customers who continue to look for alternative ways to service their clients. Based upon the above trends, we believe significant opportunities existfor: ● Enterprise deploying messaging platform to effective engage different stakeholders ● Continuing growth in demand for OTT Services encapsulated within a single mobile app with a clear intent and objectives fulfilling the communication need for specific communities and industries. ● Enterprises to increase usage of OTT Services, such as adoption of Enterprise messaging Apps alongside with using of Email,video and audio conferencing, collaboration through cloud services, as a new medium for different stakeholder engagement including customers, to promote and market their products and services.HotApp’s approach in white labelling for the enterprises will augment and fill this demand in the market. ● O2O operations has been identified as an integral aspect of HotApp’s e-commerce and monetization plans. As such HotApp will continue to develop and explore partnerships to exploit such O2O operations. Our Plan of Operations and Growth Strategy We believe that we have significant opportunities to further enhance the value we deliver to our Users.We intend to pursue the following growth strategy: ● Position HotApp as an open platform to be ready for integration with third party technology partnerships such as Payment Services, Loyalty Programs, e-commerce; ● Identify Strategic Partnership Opportunities globally through “Powered by HotApp” initiatives, enabling Offline businesses to go On Line (O2O) with HotApp technology support ● Establish community and business partnerships (collectively, “HotApp Partnerships”) to expand our user base and engagement. As of the date of this report, we have taken the following steps to implement our business plan: ● Revamp HotApp into modular Software Development Kit (SDK) to open up HotApp architecture for 3rd party technology partner integration ● In progress to develop HotApp Enterprise and secure messaging function RESULTS OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2, 2014 Results of Operations For the years ended December 31, 2015 and 2014 Research and Development Expense Research and development expenses consists primarily of salary and benefits.Expenditures incurred during the research phase are expensed as incurred.We expect our research and development expenses to decrease as we streamline and restructure our team, to further develop the platform, new features and services.Total research and development for the years ended December 31, 2015 and 2014 were$1,322,159 and $220,215, respectively.The increase was due to the development of HotApp’s new features such as app-to-app calling and other functionalities for our mobile platform in 2015. Sales and Marketing Expense Sales and marketing expenses consist primarily of third party professional service providers. We expect our sales and marketing expenses to decrease as we streamline our business. Total sales and marketing expenses for the years ended December 31, 2015 and 2014 were $442,122 and $37,660, respectively. The increase was due to the marketing expenses incurred for the acquisition of new users for HotApp. 23 General and Administrative General and administrative expenses consists primarily of salary and benefits, professional fees and rental expense.We expect our general and administrative expenses to decrease as we streamline our business.Total general and administrative expenses for the years ended December 31, 2015 and 2014 were $1,272,865 and$327,171, respectively.Included in those amounts were $0 and $62,438 respectively, in general and administrative expenses of a related party.The increase from the prior period was due to business growth and cost to comply with our reporting obligations under US securities laws. For the years ended December 2015 and 2014, we incurred $60,068 and $0 relating to impairment of excess price over net assets. Other Expense (Income) For the years ended December 2015 and 2014, we incurred $0 and $4,067 in interest expense,respectively.The interest expense was from a revolving line of credit that was terminated upon the acquisition of HIP in 2014. We had a gain $21,043 mainly in foreign exchange gain arising from the appreciation of USD against other foreign currencies during 2015.No foreign exchange gain or loss was recorded in 2014 as there were no transactions denominated in other currencies. Liquidity and Capital Resources At December 31, 2015, we had cash of $495,136 and working capital of $146,153.Cash had decreased during 2015 primarily due to operating losses incurred in 2015. We had a total stockholders’ equity of $363,092 and an accumulated deficit of $3,688,180 as of December 31, 2015 compared with a total stockholders’ deficit of $452,901 and an accumulated deficit of $672,083 as of December 31, 2014.This difference is primarily due to the net loss incurred in 2015 and the Shareholder’s loan conversion. We had ($432,083) and $4,490,664 of net cash from financing activities for the years ended December 2015 and 2014 respectively. On December 31, 2014, the Company issued a Singapore Dollar denominated promissory note (the “Note”) for S$5,250,553.93 (equivalent to $3,900,225 USD as of exchange rate on December 28, 2014) to SED, its controlling shareholder. The Note is non-interest bearing and matures on July 25, 2015. The Note has no prepayment penalty. It can be extended by mutual agreement upon 30 day written notice from the Company. The Note relates to three separate fundings by SED, US $185,725 (equivalent to about S$250,000) on October 16, 2014, US$50,000 on October 28, 2014 and US$3,714,500 (equivalent to about S$5,000,000) on December 26, 2014. The remaining US$1,275 was due from shareholder of SED. The Note is reported within the caption “Loan from Shareholder” at US$3,900,225 and US$0 on the consolidated balance sheet as at December 31, 2014 and December 31, 2015 respectively. The decrease in Loan from Shareholder was principally due to the conversion of the Note into common stock of the Company (see below) offset by a payment on behalf of the Company for setting up HotApp International Limited by the Director. As of December 31, 2015, we have fixed operating office lease agreements for both Guangzhou’s office amounting to US$38,536 from 2015 to 2016, Singapore’s offices minimum lease commitments of US$104,169 from 2015 to 2017, and Hong Kong’s office amounting to US$40,775 from 2015 to 2017. We will need to raise additional capital through equity or debt financings. However, we cannot be certain that such capital (from SED or third party) will be available to us or whether such capital will be available on a term that is acceptable to us. Any such financing likely would be dilutive to existing shareholders and could result in significant financial and operating covenants that would negatively impact our business. If we are unable to raise sufficient additional capital on acceptable terms, we will have insufficient funds to operate our business and pursue our business plan. Consistent with Section 144 of Delaware General Corporation Law, it is our current policy that all transactions between us and our officers, directors and their affiliates will be entered into only if such transactions are approved by a majority of the disinterested directors, are approved by vote of the stockholders, or are fair to us as corporation as of the time it is authorized, approved or ratified by the board. We will conduct an appropriate review of all related party transactions on an ongoing basis. Critical Accounting Policies Our discussion and analysis of the financial condition and results of operations are based upon the Company’s financial statements, which have been prepared in accordance with generally accepted accounting principles in the United States (“GAAP”). The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We believe that the estimates, assumptions and judgments involved in the accounting policies described below have the greatest potential impact on our financial statements, so we consider these to be our critical accounting policies. Because of the uncertainty inherent in these matters, actual results could differ from the estimates we use in applying the critical accounting policies. Certain of these critical accounting policies affect working capital account balances, including the policies for revenue recognition, allowance for doubtful accounts, inventory reserves and income taxes. These policies require that we make estimates in the preparation of our financial statements as of a given date. 24 Within the context of these critical accounting policies, we are not currently aware of any reasonably likely events or circumstances that would result in materially different amounts being reported. Revenue recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred, the sales price is fixed or determinable, and collectability is reasonably assured.The Group currently has no revenue but plans to derive its revenue from membership subscription services, offering the platform for mobile games developed by third parties and other services, including the use of the paid emoticons and mobile marketing services. Research and development expenses Research and development expenses primarily consist of (i)salaries and benefits for research and development personnel, and (ii)office rental, general expenses and depreciation expenses associated with the research and development activities.The Company’s research and development activities primarily consist of the research and development of new features for its mobile platform and its self-developed mobile games. Expenditures incurred during the research phase are expensed as incurred. Income taxes Current income taxes are provided for in accordance with the laws of the relevant tax authorities.Deferred income taxes are recognized when temporary differences exist between the tax bases of assets and liabilities and their reported amounts in the consolidated financial statements. Net operating loss carry forwards and credits are applied using enacted statutory tax rates applicable to future years. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more-likely-than-not that a portion of or all of the deferred tax assets will not be realized. The components of the deferred tax assets and liabilities are individually classified as current and non-current based on their characteristics. Uncertainties exist with respect to the application of the New EIT Law to our operations, specifically with respect to our tax residency.The New EIT Law specifies that legal entities organized outside of the PRC will be considered residents for PRC income tax purposes if their “de facto management bodies” as “establishments that carry on substantial and overall management and control over the operations, personnel, accounting, properties, etc. of the Company.”Because of the uncertainties resulted from limited PRC guidance on the issue, it is uncertain whether our legal entities outside the PRC constitute residents under the New EIT Law.If one or more of our legal entities organized outside the PRC were characterized as PRC residents, the impact would adversely affect our results of operations. Recent Accounting Pronouncements Recent accounting pronouncements not yet adopted In May 2014, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update No. 2014-09, Revenue from Contracts with Customers (Topic 606) (ASU 2014-09), which amends the existing accounting standards for revenue recognition. In August 2015, the FASB issued ASU No. 2015-14, Revenue from Contracts with Customers (Topic 606): Deferral of the Effective Date, which delays the effective date of ASU 2014-09 by one year. The FASB also agreed to allow entities to choose to adopt the standard as of the original effective date.We do not expect the adoption of this guidance to have a significant effect on our consolidated financial statements. In November 2015, the FASB issued Accounting Standards Update No. 2015-17, Income Taxes (Topic 740): Balance Sheet Classification of Deferred Taxes (ASU 2015-17), which simplifies the presentation of deferred income taxes by requiring deferred tax assets and liabilities be classified as noncurrent on the balance sheet. The updated standard is effective for us beginning on January 1, 2017.We do not expect the adoption of this guidance to have a significant effect on our consolidated financial statements. Item 7A.Quantitative and Qualitative Disclosures About Market Risk. Not applicable. 25 Item 8.Financial Statements. HOTAPP INTERNATIONAL INC INDEX TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2015 Report of Independent Registered Public Accounting Firm 27 Consolidated Financial Statements Consolidated Balance Sheets as of December 31, 2015 and 2014 28 Consolidated Statements of Comprehensive Loss for the Years Ended December 31, 2015 and 2014 29 Consolidated Statements of Stockholders’ Equity (Deficit) for the Period From January 1, 2014 Through December 31, 2015 30 Consolidated Statements of Cash Flows for the Years Ended December 31, 2015 and 2014 31 Notes to Consolidated Financial Statements 32 26 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of HotApp International, Inc. We have audited the accompanying consolidated balance sheets of HotApp International, Inc. as of December 31, 2015 and 2014, and the related consolidated statements of operations and comprehensive loss, stockholders’ equity (deficit), and cash flows for each of the years in the two year period ended December 31, 2015 and 2014. HotApp International, Inc.’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of HotApp International, Inc. as of December 31, 2015 and 2014, and the consolidated results of its operations and its cash flows for each of the years in the two year period ended December 31, 2015, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As more fully discussed in Note 1 to the consolidated financial statements, the Company has incurred net losses, net cash used in operating activities and has working capital of $146,153 at December 31, 2015 and 2014. These conditions raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Rosenberg Rich Baker Berman & Company Somerset, New Jersey April 13, 2016 27 HOTAPP INTERNATIONAL INC CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2 12/31/15 12/31/14 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Prepaid expenses Deposits TOTAL CURRENT ASSETS Fixed assets, net Excess purchase price over net assets - Deposits - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accrued taxes Loan from shareholder - TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT): Preferred stock, $0.0001 par value, 15,000,000 shares authorized, 13,800,000 issued and outstanding Common stock, $.0001 par value, 500,000,000 shares authorized, 5,909,687 and 5,132,000 shares issued and outstanding, as of December 31, 2015 and 2014, respectively Accumulated other comprehensive income (loss) ) Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes to the consolidated financial statements are an integral part of these statements. 28 HOTAPP INTERNATIONAL INC CONSOLIDATED STATEMENT OF COMPREHENSIVE LOSS FOR THE YEARS ENDED DECEMBER 31, 2 Year Ended December 31, Operating expenses: Research and product development Stock-based compensation - Sales and marketing Depreciation Impairment of intangible asset - General and administrative General and administrative from a related party - Total operating expenses Loss from operations ) ) Other income (expenses): Interest expense – related party - ) Interest income 6 5 Foreign exchange gain - Total other income (expenses) ) Loss before taxes ) ) Income tax provision - - Net loss applicable to common shareholders $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted number of shares outstanding - Basic and diluted Comprehensive Income Loss: Net loss $ ) $ ) Foreign currency translation gain (loss) ) Total comprehensive loss $ ) $ ) The accompanying notes to the consolidated financial statements are an integral part of these statements. 29 HOTAPP INTERNATIONAL INC CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) FOR THE PERIOD FROM JANUARY 1, 2, 2015 Preferred Stock Common Paid-In Accumulated Other Comprehensive Accumulated Stockholders' Equity Shares Par Value Shares Par Value Capital Income (Loss) Deficit (Deficit) Balance December 31, 2013 - $ - $ $ $ - $ ) $ ) Issuance of common stock for services 16 Acquisition and fair value allocation Loan forgiveness shareholder Net loss for period ) ) Foreign currency translation adjustment - Balance December 31, 2014 $ ) $ ) Issuance of common stock (Debt Conversion) 78 Net loss for period ) ) Foreign currency translation adjustment - Balance December 31, 2015 $ ) $ The accompanying notes to the consolidated financial statements are an integral part of these statements. 30 HOTAPP INTERNATIONAL INC CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 Year Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Stock-based compensation - Depreciation Impairment of excess purchase price over net assets - Change in operating assets and liabilities: Prepaid expenses ) ) Accrued interest - ) Accounts payable and accrued expenses Accrued taxes payable ) Security deposit and other assets ) ) Net cash used in operating activities $ ) $ ) CASH FLOW FROM INVESTING ACTIVITIES: Acquisition of fixed assets ) ) Net cash used in investing activities $ ) $ ) CASH FLOW FROM FINANCING ACTIVITIES: Net proceeds (repayments) from / to shareholder loan ) Proceeds from revolving credit facility - Net cash (used in) provided by financing activities $ ) $ NET INCREASE (DECREASE) IN CASH ) Effects of exchange rates on cash ) CASH AND CASH EQUIVALENTS at beginning of period CASH AND CASH EQUIVALENTS at end of period $ $ Supplemental disclosure of cash flow information Cash paid for: Interest $
